Citation Nr: 1017824	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether reduction of the rating assigned to service-connected 
bilateral wide-angle glaucoma with uveitis residuals from 50 
percent to 20 percent, effective March 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In February 2010, the Veteran appeared and testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the claims 
folder.

Additional information was submitted by the Veteran's 
representative in February 2010 with a waiver of RO review. 


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran's 
bilateral wide-angle glaucoma with uveitis residuals has not 
undergone an actual improvement since the August 2006 VA C&P 
examination, which resulted in a 50 percent schedular rating.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 50 percent 
rating for bilateral wide-angle glaucoma with uveitis 
residuals have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.75, 4.76, 4.76a, Diagnostic Codes (DCs) 
6000-6080 (in effect prior to December 10, 2008); 38 C.F.R. 
§§ 3.344, 3.951(a), 4.2, 4.13 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has certified for appeal a claim for an increased 
rating for service-connected bilateral wide-angle glaucoma 
with uveitis residuals.  The Board must independently 
determine the claim that has been appealed to the Board.  
Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Historically, an RO rating decision dated March 2007 granted 
an increased rating to 50 percent for the Veteran's service-
connected bilateral wide-angle glaucoma with uveitis 
residuals, effective August 11, 2006.

On February 29, 2008, VA's electronic system indicated that 
the Veteran needed to be scheduled for a periodic review of 
his service-connected bilateral eye disability.  See VA Form 
21-2507a dated February 29, 2008.  By letter dated April 4, 
2008, the Veteran was notified that he was being scheduled 
for additional VA examination.

The Veteran failed to report for the initial VA examination, 
reporting to the RO that he was out of town.  The RO proposed 
a rating reduction in April 2008.

The Veteran underwent VA examination in November 2008.  Based 
upon these results, the RO issued a rating decision in 
December 2008 which decreased the disability rating from 50 
percent to 10 percent effective March 1, 2009.  This rating 
decision noted that the claim was initiated based upon the 
February 29, 2008 VA Form 21-2507a.  The Veteran has properly 
appealed this determination.

An RO rating decision dated June 2009 increased the rating 
for service-connected bilateral eye disability to 20 percent 
effective March 1, 2009, which still represents an overall 
rating reduction.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim stemming from a rating 
reduction action is a claim for restoration of the prior 
rating, and not a claim for an increased rating.  Peyton v. 
Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  As this is a rating reduction 
case, the Board has rephrased the issue listed on the title 
page.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's 
rating schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated actually improved.  38 C.F.R. § 3.951(a).

The Board notes that VA revised the criteria for evaluating 
eye disabilities in December 2008.  See Fed. Reg. 66544 (Nov. 
10, 2008).  These amendments only apply to applications for 
benefits received by VA on or after December 10, 2008.  Id.  
As indicated above, the RO initiated this "claim" in 
February 2008.  As such, these amendments, which included 
changes to evaluating visual field deficits to the Goldmann's 
equivalent III/4e, do not apply to this case.

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer, 2 Vet. 
App. at 280.  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), 
the Court interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  

In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344(a) create additional due 
process protections and limitations to reducing disability 
ratings.  However, these provisions do not apply to this case 
as the Veteran's 50 percent rating was not in effect for a 
period of five years or more.  38 C.F.R. § 3.344(c).  See 
Brown, 5 Vet. App. at 418 (the duration for the purposes of 
38 C.F.R. § 3.344(c) is measured from the effective date 
assigned the rating until the effective date of the actual 
reduction and not the date of the RO's proposal or ordering 
of a reduction.)

The Veteran's service-connected bilateral wide-angle glaucoma 
with uveitis residuals is rated under DC 6013-6078, which 
pertains to simple, primary, noncongestive glaucoma.  DC 6013 
provides for a minimum 10 percent evaluation and directs that 
glaucoma is otherwise to be rated on the impairment of visual 
acuity or field loss.  38 C.F.R. § 4.84a, DC 6013 (in effect 
prior to December 10, 2008).

A March 2007 RO rating decision awarded the Veteran a 50 
percent rating, effective August 11, 2006, based upon visual 
field impairment.

The average concentric contraction of visual fields are 
calculated by applying the formula in 38 C.F.R. § 4.76a (in 
effect prior to December 10, 2008).  Under this formula, the 
extent of visual contraction in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields in Table 
III.  The degrees lost are then added together to determine 
total degrees lost.  The different represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
Table III provides the normal visual field extent at the 8 
principal meridians.  

The Veteran's 50 percent rating was based upon visual field 
results from an August 2006 VA Compensation and Pension (C&P) 
eye examination report.  The findings for the left eye (as 
would be reflected by recordation on a Goldmann Perimeter 
chart) were as follows:

Meridian
Normal degrees 
(Table III)
Actual degrees
Field loss
Temporally 
(left)
85
20
65
Down 
temporally 
(down and 
left)
85
20
65
Down
65
20
45
Down nasally 
(down and 
right)
50
15
35
Nasally
60
10
50
Up nasally (up 
and right)
55
10
45
Up 
(superiorly)
45
10
35
Up temporally 
(up and left)
55
25
30


Total loss
370

The findings for the right eye were as follows:

Meridian
Normal degrees 
(Table III)
Actual degrees
Field loss
Temporally 
(left)
85
35
50
Down 
temporally 
(down and 
left)
85
30
55
Down
65
30
35
Down nasally 
(down and 
right)
50
30
20
Nasally
60
30
30
Up nasally (up 
and right)
55
24
31
Up 
(superiorly)
45
24
21
Up temporally 
(up and left)
55
30
25


Total loss
267

Applying this formula to August 2006 Goldman Perimeter Chart 
results, the left eye demonstrated a remaining visual field 
of 130 degrees with an average concentric contraction of 
16.25 degrees.  The right eye demonstrated a remaining visual 
field of 233 degrees with an average concentric contraction 
of 29 degrees.  

Based on these results, the RO assigned a 50 percent rating 
under DC 6080, representing an average concentric contraction 
of bilateral impaired field vision to 30 degrees but not to 
15 degrees, or the equivalent of bilateral 20/100 (6/30) 
vision under DC 6078.  

There is no dispute in the record that the Veteran's C&P eye 
examinations in September 2008 and November 2008 returned 
visual field results for both eyes which could not arguably 
support a 50 percent rating under DC 6080.  However, it 
appears to the Board that the disparity of the findings 
between 2006 and 2008 have nothing to do with demonstrating 
improved bilateral field vision but, rather, represent the 
differences of different measurement methods.

The Veteran has presented medical opinion from his current 
physician at Moran Eye Center, who was a former VA C&P eye 
examiner, who indicates that the Veteran's primary advanced 
bilateral glaucoma has remained stable since the August 2006 
VA C&P eye examination.  Dr. J.S. indicates that the 
Veteran's glaucoma disability is expected to gradually worsen 
over time, and is not subject to improvement.  

The Board notes that the opinion from Dr. J.S. is 
uncontradicted by any competent medical evidence of record, 
and provides highly probative evidence in support of a 
finding that the Veteran's service-connected bilateral wide-
angle glaucoma with uveitis residuals has not undergone 
actual "improvement" since the August 2006 VA C&P 
examination.

The Board next notes that the August 2006 VA C&P examiner 
only reported Goldmann Perimeter Chart findings, and did not 
indicate the measurement method used.  The September and 
November 2008 VA C&P examiners indicated that a stimulus size 
of III-4-e was utilized for both eyes.  

Goldmann Perimeters Charts prepared by Dr. J.S. in April 2009 
demonstrated a significant variance for measuring field 
vision loss depending upon the stimulus size utilized.  The 
current findings for I-1-e and I-2-e nearly replicate the 
August 2006 VA C&P findings.

The Board finally notes that VA revised the criteria for 
evaluating diseases of the eyes in December 2008.  The final 
rule contained much discussion regarding the appropriate 
standards and methods of testing for visual field loss.

On this record, the Board finds that the lay and medical 
evidence of record demonstrates that the Veteran's bilateral 
wide-angle glaucoma with uveitis residuals has not undergone 
an actual improvement since the August 2006 VA C&P 
examination.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).  This 
finding is supported by the opinion from Dr. J.S.  It appears 
to the Board that the varying examination results stem from a 
potential different method of evaluation, which cannot be 
used as a basis for a rating reduction.  See generally 
38 C.F.R. §§ 3.951(a), 4.13.  The Veteran's 50 percent 
rating, therefore, is restored.

At his hearing in February 2010, the Veteran clearly 
expressed his intent that his appeal would be satisfied with 
restoration of his 50 percent rating.  See Veteran's 
Transcript of February 2010 Personal Hearing before the 
Board, p. 6.  The Board's decision satisfies the Veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an increased rating remains in controversy when less than the 
maximum available benefit is awarded unless the claims 
expresses a clear intent to limit the appeal).  See also 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) ("where ... 
the claimant expressly indicates an intent that adjudication 
of certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").

In any event, the Board notes that the visual field results 
from the September and November 2008 VA C&P examination 
reports returned extremely unfavorable findings with respect 
to the Veteran's entitlement to even a 50 percent rating.  
There can be no reasonable argument that a higher rating 
could be awarded based upon average concentric contraction 
for either eye.  The Goldmann Perimeter Charts provided by 
Dr. J.S. do not reflect findings worse than the August 2006 
VA C&P examination, even with consideration of the I-1-e and 
I-2-e stimulus sizes.  

With respect to visual loss, the most recent examination 
results from Dr. J.S. indicated that the Veteran's best 
corrected vision was 20/40 on the right and 20/25 on the 
left.  These findings do not come close to warranting a 
rating greater than 50 percent.  See 38 C.F.R. § 4.84a, DCs 
6061-79.

The Board is aware of the Veteran's complaints as to the 
effects his service-connected bilateral eye disability has on 
his activities of work and daily living.  In the Board's 
opinion, all aspects of the eye disability at issue are 
encompassed in the schedular rating assigned, which 
represented a 50 percent reduction in the ability to work.  
In this respect, the Veteran's disability rating is restored 
although, under current criteria, such a rating could not be 
supported.  The Veteran's symptoms of eye itching, which are 
not captured in the schedular criteria, are more than 
compensated with the current 50 percent rating assigned and 
there are no significant aspects of disability not squarely 
addressed in the criteria supporting the current rating.

As the assigned schedular evaluation is deemed adequate and 
less than the potentially maximum schedular evaluation, there 
is no basis for extraschedular referral in this case.  See 
Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board 
further observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b), is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the Board allows the Veteran's appeal in 
restoring his 50 percent rating for service-connected 
bilateral wide-angle glaucoma with uveitis residuals.  In so 
holding, reasonable doubt has been resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran was not provided adequate pre-adjudicatory 
notice.  However, the lack of adequate notice in this case 
has clearly not been prejudicial.  An RO letter dated 
February 2009 provided the Veteran notice of the type of 
evidence and/or information deemed necessary to substantiate 
his claim as well as the relative duties on the part of 
himself and VA in developing his claim.  The Veteran was also 
advised as to how VA determines disability ratings and 
effective dates of awards.

The Veteran responded by submitting his own private medical 
evidence, to include opinion countering the RO's assertion 
that his glaucoma disability had improved.  The evidence 
submitted by the Veteran has been used to restore his 
disability rating.  As indicated above, the Veteran expressed 
during his video conference hearing that a restoration to the 
50 percent level would satisfy his appeal.  As such, the 
Board finds that no prejudicial error accrues to the Veteran 
in deciding the claim at this time.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records, and those private records 
which the Veteran authorized the RO to obtain on his behalf.  
There are no outstanding requests to obtain any additional 
private medical records for which the Veteran has identified 
and authorized VA to obtain on his behalf.

The Veteran was also afforded several VA examinations to 
evaluate the current severity of his bilateral eye 
disability.  Notably, the standards for evaluating bilateral 
eye disabilities changed in December 2008, which reflects 
some of the controversy in this case.  The Board restores the 
rating based upon the August 2006 results, which appears to 
be based on a measurement method no longer utilized.  Given 
the full restoration and the Veteran's expressed satisfaction 
with this restoration, additional VA examination is not 
warranted.

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is granted.  Reduction of the rating assigned to 
the service-connected bilateral wide-angle glaucoma with 
uveitis residuals from 50 percent to 20 percent, effective 
March 1, 2009, was not proper and a 50 percent award is 
restored.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


